
	
		I
		112th CONGRESS
		1st Session
		H. R. 1048
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2011
			Mr. Holt (for
			 himself, Mr. Sires,
			 Mr. Rothman of New Jersey,
			 Mr. Pallone,
			 Mr. Pascrell,
			 Mr. Honda, and
			 Ms. Linda T. Sanchez of California)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To prevent harassment at institutions of higher
		  education, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Tyler Clementi Higher Education
			 Anti-Harassment Act of 2011.
		2.Institutional
			 and financial assistance information for studentsSection 485(f) of the Higher Education Act
			 of 1965 (20 U.S.C. 1092(f)) is amended—
			(1)by striking the
			 subsection heading and inserting Disclosure of campus security and harassment policy and campus
			 crime statistics.;
			(2)in paragraph
			 (6)(A)—
				(A)by redesignating
			 clauses (ii) and (iii) as clauses (vi) and (vii), respectively; and
				(B)by inserting
			 after clause (i) the following:
					
						(ii)The term commercial mobile
				service has the meaning given the term in section 332(d) of the
				Communications Act of 1934 (47 U.S.C. 332(d)).
						(iii)The term electronic
				communication means any transfer of signs, signals, writing, images,
				sounds, or data of any nature transmitted in whole or in part by a wire, radio,
				electromagnetic, photoelectronic, or photooptical system.
						(iv)The term electronic messaging
				services has the meaning given the term in section 102 of the
				Communications Assistance for Law Enforcement Act (47 U.S.C. 1001).
						(v)The term harassment means
				conduct, including acts of verbal, nonverbal, or physical aggression,
				intimidation, or hostility (including conduct that is undertaken in whole or in
				part, through the use of electronic messaging services, commercial mobile
				services, electronic communications, or other technology) that—
							(I)is sufficiently severe, persistent,
				or pervasive so as to limit a student's ability to participate in or benefit
				from a program or activity at an institution of higher education, or to create
				a hostile or abusive educational environment at an institution of higher
				education; and
							(II)is based on a student's actual or
				perceived—
								(aa)race;
								(bb)color;
								(cc)national origin;
								(dd)sex;
								(ee)disability;
								(ff)sexual orientation;
								(gg)gender identity; or
								(hh)religion.
								;
				(3)by redesignating
			 paragraphs (9) through (18) as paragraphs (10) through (19), respectively;
			 and
			(4)by inserting
			 after paragraph (8) the following:
				
					(9)(A)Each institution of
				higher education participating in any program under this title, other than a
				foreign institution of higher education, shall develop and distribute as part
				of the report described in paragraph (1) a statement of policy regarding
				harassment, which shall include—
							(i)a prohibition of harassment of
				enrolled students by other students, faculty, and staff—
								(I)on campus;
								(II)in noncampus buildings or on
				noncampus property;
								(III)on public property;
								(IV)through the use of electronic mail
				addresses issued by the institution of higher education;
								(V)through the use of computers and
				communication networks, including any telecommunications service, owned,
				operated, or contracted for use by the institution of higher education or its
				agents; or
								(VI)during an activity sponsored by
				the institution of higher education or carried out with the use of resources
				provided by the institution of higher education;
								(ii)a description of the institution's
				programs to combat harassment, which shall be aimed at the prevention of
				harassment;
							(iii)a description of the procedures that
				a student should follow if an incident of harassment occurs; and
							(iv)a description of the procedures that
				the institution will follow once an incident of harassment has been
				reported.
							(B)The statement of policy described in
				subparagraph (A) shall address the following areas:
							(i)Procedures for timely institutional
				action in cases of alleged harassment, which procedures shall include a clear
				statement that the accuser and the accused shall be informed of the outcome of
				any disciplinary proceedings in response to an allegation of harassment.
							(ii)Possible sanctions to be imposed
				following the final determination of an institutional disciplinary procedure
				regarding harassment.
							(iii)Notification of existing counseling,
				mental health, or student services for victims or perpetrators of harassment,
				both on campus and in the community.
							(iv)Identification of a designated
				employee or office at the institution that will be responsible for receiving
				and tracking each report of harassment by a student, faculty, or staff
				member.
							.
			3.Anti-harassment
			 Competitive Grant program
			(a)DefinitionsIn
			 this section:
				(1)Eligible
			 EntityThe term eligible entity means—
					(A)an institution of
			 higher education, including an institution of higher education in a
			 collaborative partnership with a nonprofit organization; or
					(B)a consortium of
			 institutions of higher education located in the same State.
					(2)HarassmentThe
			 term harassment has the meaning given the term in section
			 485(f)(6)(A) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(6)(A)), as
			 amended by section 2 of this Act.
				(3)SecretaryThe
			 term Secretary means the Secretary of Education.
				(b)Program
			 AuthorizedThe Secretary is authorized to award grants, on a
			 competitive basis, to eligible entities to enable eligible entities to carry
			 out the authorized activities described in subsection (d).
			(c)Amount of Grant
			 AwardsThe Secretary shall ensure that each grant awarded under
			 this section is of sufficient amount to enable the grantee to meet the purpose
			 of this section.
			(d)Authorized
			 ActivitiesAn eligible entity that receives a grant under this
			 section shall use the funds made available through the grant to address one or
			 more of the types of harassment listed in section 485(f)(6)(A)(v)(II) of the
			 Higher Education Act of 1965 (20 U.S.C. 1092(f)(6)(A)(v)(II)), as amended by
			 section 2 of this Act, by initiating, expanding, or improving programs—
				(1)to prevent the
			 harassment of students at institutions of higher education;
				(2)at institutions
			 of higher education that provide counseling or redress services to students who
			 have suffered such harassment or students who have been accused of subjecting
			 other students to such harassment; or
				(3)that educate or
			 train students, faculty, or staff of institutions of higher education about
			 ways to prevent harassment or ways to address such harassment if it
			 occurs.
				(e)ApplicationTo
			 be eligible to receive a grant under this section, an eligible entity shall
			 submit an application to the Secretary at such time, in such manner, and
			 containing such information, as the Secretary may require.
			(f)Duration;
			 RenewalA grant under this section shall be awarded for a period
			 of not more than 3 years. The Secretary may renew a grant under this section
			 for one additional period of not more than 2 years.
			(g)Award
			 ConsiderationsIn awarding a grant under this section, the
			 Secretary shall select eligible entities that demonstrate the greatest need for
			 a grant and the greatest potential benefit from receipt of a grant.
			(h)Report and
			 Evaluation
				(1)Evaluation and
			 Report to the SecretaryNot later than 6 months after the end of
			 the eligible entity's grant period, the eligible entity shall—
					(A)evaluate the
			 effectiveness of the activities carried out with the use of funds awarded
			 pursuant to this section in decreasing harassment and improving tolerance;
			 and
					(B)prepare and
			 submit to the Secretary a report on the results of the evaluation conducted by
			 the entity.
					(2)Evaluation and
			 Report to CongressNot later than 12 months after the date of
			 receipt of the first report submitted pursuant to paragraph (1) and annually
			 thereafter, the Secretary shall provide to Congress a report that includes the
			 following:
					(A)The number and
			 types of eligible entities receiving assistance under this section.
					(B)The
			 anti-harassment programs being implemented with assistance under this section
			 and the costs of such programs.
					(C)Any other
			 information determined by the Secretary to be useful in evaluating the overall
			 effectiveness of the program established under this section in decreasing
			 incidents of harassment at institutions of higher education.
					(3)Best Practices
			 ReportThe Secretary shall use the information provided under
			 paragraph (1) to publish a report of best practices for combating harassment at
			 institutions of higher education. The report shall be made available to all
			 institutions of higher education and other interested parties.
				(i)Authorization
			 of AppropriationsThere are authorized to be appropriated to
			 carry out this section $50,000,000 for each of fiscal years 2013 through
			 2018.
			4.Effect on other
			 lawsNothing in this Act shall
			 be construed to invalidate or limit rights, remedies, procedures, or legal
			 standards available to victims of discrimination under any other Federal law or
			 law of a State or political subdivision of a State, including title VI of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the Education
			 Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 or 505 of the
			 Rehabilitation Act of 1973 (29 U.S.C. 794, 794a), or the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). The obligations imposed by
			 this Act are in addition to those imposed by title VI of the Civil Rights Act
			 of 1964 (42 U.S.C. 2000d et seq.), title IX of the Education Amendments of 1972
			 (20 U.S.C. 1681 et seq.), section 504 of the Rehabilitation Act of 1973 (29
			 U.S.C. 794), and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101
			 et seq.).
		
